NUMBER 13-18-00296-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


    IN RE COLONEL CLIFTON HOSKINS, INDIVIDUALLY AND AS
  INDEPENDENT EXECUTOR OF THE ESTATE OF HAZEL HOSKINS


                       On Petition for Writ of Mandamus.


                                        ORDER

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

      Relator Colonel Clifton Hoskins, individually and as independent executor of the

estate of Hazel Hoskins, filed a petition for writ of mandamus and motion for temporary

relief in the above cause on June 12, 2018. Through this original proceeding, relator

seeks to compel the trial court to vacate its April 5, 2018 order denying relator’s amended

motion for partial summary judgment and to grant the motion, or alternatively, to compel

the trial court to vacate its May 10, 2018 order denying permission to appeal the summary

judgment order and to grant permission to appeal. Through his motion for temporary
relief, relator seeks to stay the trial court proceedings pending resolution of this original

proceeding.

        The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that the motion should be granted. We grant the motion for temporary

relief and order all trial court proceeding to be stayed pending further order of this Court,

or until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally decided.”).

The Court requests that the real party in interest, Marcus P. Rogers, receiver for the

Marital Deduction Trust and the Residuary Trust created under the Last Will and

Testament of Lee Roy “Cowboy” Hoskins Sr., or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See id. R. 52.2, 52.4,

52.8.

        IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed this
13th day of June, 2018.




                                              2